Citation Nr: 0333154	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left shoulder 
disability secondary to service-connected degenerative 
arthritis of the right shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from October 1960 to August 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2001 decision by the RO which 
denied service connection for a left shoulder disability 
secondary to the service-connected right shoulder disability.  


REMAND

Upon review of the claims file, the Board finds that the 
development and adjudication of the issue of secondary 
service connection for a left shoulder disability is 
inadequate so as to compel a remand.  

The veteran has been service connected for degenerative 
arthritis of the right shoulder for over 30 years, and in 
receipt of a 50 percent rating for the right shoulder since 
1998.  The veteran has asserted overuse of the left shoulder 
and, provided a basis for a viable claim warranting further 
development to determine whether a relationship exists 
between the right and left shoulder conditions.  At the very 
least, the question arises as to whether the left shoulder is 
being aggravating by the right shoulder disability.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that service connection may be granted on a 
secondary basis for a nonservice-connected disability which 
is "proximately due to or the result of" a service-
connected disability.  In that case, the veteran claimed that 
his arthritis in the left knee and both hips were caused by 
or related to his service-connected right knee disability (as 
here, service-connection was in effect for arthritis of the 
right knee).  The Court held that the Board must determine 
whether the veteran's right knee arthritis was the proximate 
cause of arthritis in the left knee and hip and, if not, it 
must then determine if the right knee aggravated arthritis in 
the left knee and hips.  If the answer to the latter was in 
the affirmative, it should then determine, if possible, what 
level of disability was attributable to such aggravation.  

Moreover, although the issue was characterized as secondary 
service connection and denied by the RO in March 2001, there 
was no discussion or analysis of the claim under the 
provisions of 38 C.F.R. § 3.310 or under Allen.  Furthermore, 
the veteran was not provided with the pertinent laws and 
regulations concerning secondary service connection in either 
statement of the case issued in June 2001 or January 2002.  

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations, among other 
things, provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  It also includes 
new notification provisions.  38 C.F.R. § 3.159 (2003).  

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, additional development must 
be undertaken prior to appellate review of the veteran's 
claim.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any left shoulder problems since May 
2000.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, the etiology of 
his left shoulder disability.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection with 
the examination.  The physician should 
render an opinion as to whether it is at 
least as likely as not that any 
identified disability of the left 
shoulder is proximately due to or the 
result of, or being aggravated by his 
service-connected right shoulder 
disability.  The physician should provide 
a complete rationale for all opinions 
offered.  If the physician is unable to 
make any determination, it should be so 
stated and include an explanation.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any 
identified left shoulder disability is 
proximately due to or the result of, or 
being aggravated by the service-connected 
right shoulder disability.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


